Case 2:20-cv-00098-Z-BR Documents Filed 08/07/20 Pagelof2 PagelD 41

 

U.S. DISTRICT COURT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT CQURT FILED
FOR THE NORTHERN DISTRICT OF THXAS
AMARILLO DIVISION AUG - 7 ala
TEARENEI NICHOLE MOORE, § we DISTRICT COURT
Petitioner, : " Deputy
V. : 2:20-CV-98-Z
UNITED STATES OF AMERICA, :
Respondent. :

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DENYING MOTION TO VACATE, SET ASIDE OR CORRECT SENTENCE

Before the Court is the United States Magistrate Judge’s Findings, Conclusions and
Recommendation to Deny Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence (ECF No. 7) which was filed by Petitioner in this case. As of this date, neither Petitioner
nor Respondent have filed objections to the findings, conclusions, and recommendation. After
making an independent review of the pleadings, files, and records in this case, the Court concludes
that the findings, conclusions, and recommendation of the Magistrate Judge are correct. It is
therefore ORDERED that the findings, conclusions, and recommendation of the Magistrate Judge
are ADOPTED, and the Motion to Vacate, Set Aside or Correct Sentence (ECF No. 7) is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United States District
Courts, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability because
Petitioner has failed to make “a substantial showing of the denial of a constitutional right.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000). The Court hereby ADOPTS and incorporates by reference

the Magistrate Judge’s findings, conclusions, and recommendation filed in this case in support of
Case 2:20-cv-00098-Z-BR Document 8 Filed 08/07/20 Page 2of2 PagelD 42

its finding that petitioner has failed to show: (1) that reasonable jurists would find this Court’s
“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would
find “it debatable whether the petition states a valid claim of the denial of a constitutional right”
and “debatable whether [this Court] was correct in its procedural ruling.” Jd.

If Petitioner files a notice of appeal, she may proceed in forma pauperis on appeal. See
Fed. R. App. P. 24(a)(3).

SO ORDERED.

August 7, 2020.

 

MATAHEW J. HACSMARYK
UNJTED STATES DISTRICT JUDGE
